I am unable to concur in the foregoing opinion. The majority seem to proceed on the theory that the written contract is incomplete in that it did not contain the entire contract between the parties, and hence it was competent to show the omitted parts by parol.
Unquestionably, were the premise here assumed correct, the principle of law applied would follow. But I am unable to accept this as a correct construction of the contract. Manifestly, it seems to me, the contract was so far complete that, without addition thereto, subtraction therefrom, or modification in any manner, the parties could have acted under it and carried it out as written; and this, as I understand the rule, is the test of a complete contract.
But the majority say that it "will be observed that *Page 389 
the contract designates no territory in which the respondents were to operate," and further say that it "was certainly an essential part of the contract what should be the territory of the respondents in the sale of pianos." But to my mind the first of these assertions is utterly without foundation. The contract granted to the respondents the right to sell the pianos of the appellant. Clearly, this grant included the right to sell at any place or in any territory where they could find a purchaser. The failure to delineate the territory, instead of precluding the right to sell in any territory, gave them the right to sell in all territory, and, conceding it to be, as the majority say, an "essential part of the contract what should be the territory of respondents in the sale of pianos," the contract grants them such territory. It may be that I do not understand the meaning of the majority where they further say that the contract, construed as I have construed it, would render it "operative as well in Minnesota, or throughout the universe, as in Washington," but if it be meant that sales are prohibited elsewhere than in the state of Washington, I can answer it in no other way than to say that the contract contains no such prohibition.
The contract being thus complete, I am unable to follow the majority in their holding that it can be added to by a contemporaneous parol agreement. Our own cases, as I read them, are contrary to the conclusion reached by the majority. The case of Passow  Sons v. Kirkwood Distilling Co., 54 Wash. 196,103 P. 34, is particularly in point. The contract in that case is almost the exact counterpart of the contract in this case. The cause of action was the same, in that the plaintiff sued to recover the value of certain goods consigned to the defendant and for which it had not accounted. The defendant set up a number of defenses, one of which *Page 390 
was that it was orally agreed between the parties at the time the contract was executed that the consignees should have the exclusive right to sell the consigned goods in the states of Washington and Idaho, and that the consignor had breached the agreement in this respect to their damage. The trial court excluded the testimony, and this court sustained its holding, using this language:
"The answer further alleged that it was agreed between the parties that the appellant should have the exclusive agency for the sale of the respondent's goods during the life of the contract for the territory of Washington and Idaho, and that the respondent's goods should be sold in that territory only through the agency of the appellant, and damages were claimed for the violation of this agreement. The written contract provided that the respondent should `send and forward to the said parties of the second part at Spokane, Wash., to be received on consignment by the parties of the second part, such saloon fixtures, billiard and pool tables and other goods manufactured by the party of the first part as the said parties of the first part shall see proper.' This defense tended to vary and contradict the terms of the written contract and evidence offered to sustain it was properly rejected."
The contract in that case specified no territory in which the consignee was at liberty to sell the goods of the consignor, and in that respect was the same as the contract in the present case. The majority seek to distinguish it from the present case by saying that in the one case the territory was "implied," while it is not so in the other. On what ground this distinction is founded is not stated, and I confess my inability to discover any. It seems to me that the same rule is applicable to both, namely, that a contract authorizing one person to sell the goods of another without delineating the territory in which the goods are to be *Page 391 
sold, is an authorization to sell the goods in any territory.
It may be that I should leave the question here, but, as I read the record, the learned judge who heard the case in the court below did not rest the judgment of the court on the ground that the majority find controlling. As noted in the majority opinion, he found that there was a custom among piano dealers to protect their consignees by awarding them an exclusive territory in which to make sales of the consigned goods. The majority find it unnecessary to discuss this phase of the case, and notice it only as "some corroboration of the making of the oral contract for exclusive territory," but I cannot conceive that it has even this effect. As a principle of law, it is not sound. It is no more permissible to vary the terms of a written contract by showing a custom contrary to the terms of the writing than it is to vary its terms by showing a contemporaneous parol agreement.
The second ground on which the trial court rested its judgment possibly has more of merit, yet I think it unfounded. The court concluded that the parol agreement was a separate and independent agreement and could stand as such without reference to the written agreement. Unquestionably, it is the rule that a written agreement may be modified by a subsequent parol agreement, if the subject-matter of the written agreement is such that it can rest in parol. But here the parol agreement was not subsequent to the written agreement. The proofs show that it formed a part of the negotiations at which the written agreement was formulated. To permit it to stand, therefore, can have no other effect than to vary the terms of the written agreement.
In my opinion, the judgment of the trial court should be reversed. *Page 392